Citation Nr: 1015924	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-05 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation for olecranon 
spur of the right elbow for the period prior to April 28, 
2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right elbow for the period 
beginning April 28, 2009.

3.  Entitlement to a compensable evaluation for post-
inflammation hyperpigmentation of the face.

4.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine strain for the period prior to December 1, 2007.

6.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar spine sprain for the period beginning December 1, 
2007, to include whether the reduction in the evaluation of 
the lumbar spine strain from 20 percent to 10 percent, 
effective December 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1994 and from January 2004 to March 2005, with additional 
service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, April 2007 and May 2008 
rating decisions issued by the RO.


FINDINGS OF FACT

1.  Prior to April 28, 2009, the right elbow disability is 
manifested by extension limited to 5 degrees (at worst, May 
2005) and flexion limited to 125 degrees (at worst, January 
2007), with supination 0-85 degrees and pronation 0-80 
degrees. 

2.  Beginning April 28, 2009, the right elbow disability is 
manifested by arthritis with some limitation of motion.  
Flexion limited to 90 degrees, extension limited to 75 
degrees or other elbow impairment to a compensable degree is 
not demonstrated.

3.  Post-inflammation hyperpigmentation of the face is shown 
to be manifested by one characteristic of disfigurement, 
namely hyperpigmentation in an area exceeding six square 
inches (39 sq cm).  

4.  The PTSD symptoms are shown to be mild to moderate in 
nature manifested by occupational and social impairment with 
reduced reliability and productivity and difficulty 
establishing and maintaining effective relationships.

5.  Prior to December 1, 2007, the lumbar spine disability is 
manifested by forward flexion to 90 (93) degrees and a 
combined range of motion totaling 220 degrees.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is not 
demonstrated.

6.  The proper procedures for a rating reduction were 
followed.

7.  The RO's decision to reduce the Veteran's evaluation for 
lumbar spine sprain from 20 percent to 10 percent beginning 
December 1, 2007 was supported by the evidence contained in 
the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

1.  For the period prior to April 28, 2009, the criteria for 
the assignment of a compensable rating for the olecranon spur 
of the right elbow have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, including Diagnostic Codes 5205-5213.

2.  For the period beginning on April 28, 2009, the criteria 
for evaluation in excess of 10 percent for degenerative joint 
disease of the right elbow have not been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5205-
5213.

3.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for an initial 10 percent rating, but no 
more, for post-inflammation hyperpigmentation of the face 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.118, including Diagnostic Codes 7800 (2009).

4.  The criteria for the assignment of an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 
(2009).
 
5.  Prior to December 1, 2007, the criteria for a rating in 
excess of 20 percent for lumbar spine strain were not met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).

6.  Beginning December 1, 2007, the criteria for a rating in 
excess of 10 percent for lumbar spine strain have not been 
met; the criteria for a rating reduction from 20 percent to 
10 percent have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp 2009); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic 
Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2005 and May 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims and 
identified his duties in obtaining information and evidence 
to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for his right 
elbow, skin, PTSD and low back disabilities in notices of 
disagreement, no further duty to inform him of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in May 
2007.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

Right Elbow - Specific Law and Regulations

520
5
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, 
or between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2009)

520
6
Forearm, limitation of flexion of:
Major
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009)

520
7
Forearm, limitation of extension of:
Major
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009)

520
8
Forearm, flexion limited to 100° and extension 
to 45 degrees
2
0
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2009)

520
9
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited 
fracture of head of radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2009)

521
0
Radius and ulna, nonunion of, with 
flail false joint
5
0
4
0
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2009)

5211
Ulna, impairment of:
Majo
r
Mino
r

Nonunion in upper half, with false movement:
 
 

With loss of bone substance (1 inch (2 5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2009)

5212
Radius, impairment of:
Majo
r
Mino
r

Nonunion in lower half, with false movement:
 
 

With loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity
40
30

Without loss of bone substance or deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2009)

5213
Supination and pronation, impairment of:
Majo
r
Mino
r

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the arc 
or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2009)

             
38 C.F.R. § 4.71, Plate I (2009)

Factual Background and Analysis

In the appealed November 2005 rating decision, the RO denied 
the Veteran's claim for entitlement to a compensable 
evaluation for his right elbow disability.   In January 2010, 
the RO increased the Veteran's rating for his service-
connected right elbow disability to 10 percent effective 
April 28, 2009.  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the service-connected 
right elbow disability remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993). 

In a May 2005 VA examination, the Veteran reported the 
history of his right elbow disability.  He reported no pain 
at rest; however, he had pain with full extension of the 
elbow and during damp and cold weather.  He described the 
pain as an aching pain.  There were no flare-ups of pain.  He 
took Motrin for pain relief.

Objectively, there was a very prominent olecranon on the 
right elbow.  Palpation of the olecranon produced moderate 
pain.  Range of motion was from 5 degrees to 130 degrees.  
There was pain with full extension.  Strength testing was 
full in the extremity and sensory was intact to upper 
extremity dermatomes.  Reflexes were +2 bilateral and 
symmetrical.  He had no other pain with palpation around the 
elbow joint.  He had some mild swelling over the olecranon 
but there was no erythema or atrophy noted.  Repeated range 
of motion testing produced pain; however, there was no 
evidence of weakness, fatigue or lack of endurance after 
repetitive use.  
X-rays showed no evidence of fracture or dislocation.  Bone 
mineralization was within normal limits; joint spaces were 
intact.  There was a prominent olecranon enthesophyte.  The 
impression was right olecranon contusion.

In a January 2007 VA examination, the Veteran's reported 
complaints were similar from previous report, namely, he had 
pain and discomfort in his right elbow in cold weather and 
with full extension.  Anytime he hit his elbow, he 
experienced excruciating pain.  The examiner noted the x-ray 
findings from May 2005, specifically the absence of 
degenerative joint disease.

Objectively, the Veteran had slight prominence of the right 
olecranon process.  There was no swelling or cellulitis.  He 
was able to fully extend his elbow and flex it to 125 
degrees.  The examiner indicated that the limit in flexion 
was most likely due to body habitus in that the Veteran was 
very muscular.  Forearm supination was 0-85 degrees and 
pronation was 0-80 degrees.  Grip strength was normal; there 
were no sensation changes over the hand or forearm.  He had 
no pain to palpation over the elbow.  After repetitive motion 
of the right elbow, there was no additional loss of joint 
function due to pain, fatigue, or lack of coordination.  The 
assessment was status post trauma to the right elbow with 
enthesophyte formation.

In an October 2009 VA examination, the Veteran's reported 
right elbow complaints were unchanged.  Objectively, the 
elbow had full extension (with some pain) and flexion to 125 
degrees.  There was full supination and pronation (0-85 
degrees) without pain.  Grip strength was normal and 
sensation was grossly intact to light touch throughout the 
right upper extremities.  There was some discomfort with 
palpation over the olecranon process.  After repetitive 
motion of the right elbow, there was no additional limitation 
of joint function due to pain, fatigue or lack of endurance.  
X-rays showed no significant degenerative changes.  However, 
the assessment was right elbow degenerative joint disease 
with enthesophyte formation.

Period Prior to April 28, 2009

The Board has reviewed the evidence of record.  For the 
period prior to April 28, 2009, a compensable rating is not 
warranted.  In this regard, in the May 2005 VA examination 
report the Veteran's range of motion was 5 degrees of 
extension to 130 degrees of flexion (he had pain with full 
extension); in January 2007 VA examination his range of 
motion was 0 degrees of extension to 125 degrees of flexion 
with full supination and pronation.  Additionally, it was 
reported that an x-ray study showed no signs of fracture, 
dislocation or degenerative joint disease.  Bone 
mineralization was within normal limits and joint spaces were 
intact.  The criteria for a compensable rating would require 
objective evidence of arthritis and some limitation of 
motion, ankylosis, limitation of flexion to 100 degrees, 
limitation of extension to 45 degrees, impairment of the 
flail joint, nonunioun of the radius and ulna with flail 
false joint, impairment of the ulna, impairment of the radius 
or impairment of supination and pronation.  During this 
period in question, such impairment was not documented.  As 
such, the Board finds that the Veteran is not entitled to a 
compensable rating for the period prior to April 28, 2009.

Period beginning April 28, 2009

Given its review of the medical evidence of record during 
this time period, the Board finds that a rating in excess of 
10 percent is not warranted.  In this regard, in the October 
2009 VA examination, x-rays confirmed degenerative joint 
disease with flexion limited to 125 degrees (normal 145 
degrees).  A 10 percent evaluation is warranted for arthritis 
with noncompensable limitation of motion, as is present in 
this case.  The criteria for a higher rating would require 
ankylosis, limitation of flexion to 90 degrees, limitation of 
extension to 75 degrees, forearm flexion limited to 100 
degrees and extension to 45 degrees, impairment of the flail 
joint, nonunioun of the radius and ulna with flail false 
joint, impairment of the ulna, impairment of the radius or 
impairment of supination and pronation.  Such impairment was 
not documented.  As such, the Board finds that the Veteran is 
not entitled to a rating in excess of 10 percent for the 
period beginning on April 28, 2009.

Skin - Specific Law and Regulations

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)


Factual Background and Analysis

In the appealed November 2005 rating decision, the RO granted 
service connection for post-inflammation hyperpigmentation of 
the face and assigned a noncompensable rating for the 
disability.  

During a May 2005 VA examination, the examiner observed a 5 x 
3 area of the forehead that was smooth and hyperpigmented.  
It was nontender and nonerythematous.

In a December 2006 VA examination, the examiner observed two 
discrete areas of hyperpigmentation of the forehead.  There 
was a 1-cm circular area of post inflammatory hyperpigmented 
patch over the right middle of the forehead.  There was a 
second triangular area (with two, half inch length on each 
end) over the left forehead which is hyperpigmented patch of 
skin.  There was no scarring evident.  There was no 
restriction of range of motion caused by the rash.  The skin 
was smooth and there was no elevation or depression of the 
rash.

In September 2009, the Veteran submitted color photographs of 
his forehead.  In an October 2009 VA examination, the 
examiner documented the history of the skin disability.  The 
Veteran reported that the skin disability flared in extreme 
hot weather approximately two to three times per year.  
Hydrocortisone had been prescribed by his primary care 
physician.  The examiner observed an asymptomatic forehead, 
yet diagnosed post inflammatory hyperpigmentation.

Given this review of all the evidence of record, the Board 
finds that a 10 percent rating, but no more, for the skin 
disorder of the face is warranted.  All of the examinations 
clearly describe a hyper-pigmented in an area exceeding six 
square inches.  Photographs submitted in September 2009 
depict this skin disability.  Given this evidence, the 
Veteran's skin disability meets the criteria for a 10 percent 
rating.  

The criteria for a 30 percent rating would require 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Such impairment was simply 
not documented.  As such, the Board finds that the Veteran is 
not entitled to a rating in excess of 10 percent for the 
post-inflammation hyperpigmentation of the face.

PTSD- Specific Law and Regulations

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background and Analysis

In an April 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective March 10, 2005, the date of the Veteran's claim of 
entitlement to service connection for PTSD was received.  The 
Veteran filed a timely notice of disagreement to that action.  
In April 2007, the RO increased the Veteran's rating for his 
service-connected PTSD to 50 percent effective May 19, 2005, 
a subsequent May 2007 rating decision amended the assigned 
effective date to the date of original claim (March 10, 
2005).  Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the service-connected 
PTSD remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 
(1993).  In a September 2008 rating decision, the RO proposed 
to reduce the rating for the PTSD to 10 percent; however, in 
an April 2009 rating decision, the RO found reduction was not 
warranted.

During an April 2005 Vet Center intake evaluation, the 
Veteran described his experiences associated with his service 
in Iraq.  He was relevant, coherent, alert and there was no 
evidence of formal thought disorder.  He denied suicidal or 
homicidal ideation and the content of his speech was future 
oriented.  He reported recurrent and distressing thoughts of 
combat in Iraq, including incident in which his unit was 
surrounded by insurgents while protecting an Iraqi police 
station.  He also reported recurrent and distressing dreams 
of combat which resulted in tossing, turning and yelling out 
in his sleep (this was corroborated by his wife).  He avoided 
thoughts, feelings, and conversation associated with the 
trauma and avoided activities reminiscent of his time in 
Iraq.  He reported feelings of estrangement from others.  He 
was hyper vigilant and had difficulty falling asleep and with 
concentration.  He had not/was afraid to return to work 
(ConEd in New York) because of his concentration difficulties 
(because of his concentration difficulties, he feared being 
involved in an accident involving high voltage electricity).

The assessment was PTSD and the licensed social worker 
commented that the Veteran's ability to function vocationally 
and socially appeared markedly impaired by the PTSD symptoms.

During an April 2005 VA PTSD examination, the Veteran 
described his experiences associated with his service in 
Iraq.  His reported symptoms included occasional nightmares 
and bad dreams, hypervigilance, easy startle response, poor 
sleep, depression, anxiety, irritability and isolativeness, 
especially from his Army buddies.  These symptoms had been 
persistent since his return from Iraq and were described as 
moderate in nature.  He had not yet returned back to work and 
hoped to do so soon.

Objectively, his mode was depressed and his affect blunted.  
His speech was normal and there were no appreciable problems.  
His thought process and content was normal.  He had no 
suicidal or homicidal ideation.  He was oriented to person, 
place and time.  Insight, judgment and impulse control was 
fair,

He spent his time going to doctor appointments and 
volunteering as a baseball coach.  His main social contacts 
were his immediate family.  He hoped to return to work soon.

The diagnosis was PTSD and he was assigned a GAF score of 50.  
The examiner explained the Veteran had moderate PTSD symptoms 
and was somewhat isolative.  The psychiatric problems did not 
prevent him from obtaining employment.

A VA psychological assessment was performed in May 2005.  The 
Veteran denied any acute psychological distress.  He reported 
occasional nightmares, difficulty sleeping, hypervigilance, 
easy startle response, decreased anger threshold, and 
guardedness.  He exhibited several negative symptoms of 
depression, such as mental slowing anhedonia and decreased 
participation in social activities.  He did not exhibit 
significant impairment in family relationships, and did not 
display gross impairment in his adjustment.  He demonstrated 
receptiveness to insight and a strong desire to improve 
himself and his functioning.

In June 2008, the Veteran was provided a VA psychiatric 
examination to evaluate the severity of his PTSD.  He 
reported that he had experienced some job related stress and 
had been referred for psychiatric treatment.  He completed 
the six sessions provided by his employer and then quit 
treatment because he saw no need to continue.

His main complaint was sleeping problems.  In this regard, he 
woke up frequently during the night.  He reportedly got five 
hours of sleep at night during the week; six hours per night 
on the weekends.  Additionally, he was not as social as he 
once was; he tended to tune people out.

Objectively, his mood was neutral and his affect was 
appropriate to content discussed.  He was polite and 
cooperative.  There was no evidence of perceptual impairment 
or any history of thought disorder, including hallucinations 
and delusions.  Thought content was appropriate to the 
interview.  There was no suicidal or homicidal ideation.  He 
was fully oriented to time, place and person. 

His primary stress involved his job.  He missed approximately 
62 days last year as a consequence of job stress.  He had an 
excellent relationship with his sons and his wife; however 
had relatively little contact with his siblings.  He enjoyed 
coaching sports and collecting watches.

He was assigned a GAF score of 75.  The examiner explained 
that the psychiatric symptoms had no impact on the Veteran's 
social and occupational functioning.  To that end, the 
examiner explained that the Veteran's symptoms had improved 
significantly since his initial evaluation.

In August 2008, the Veteran underwent another VA PTSD 
examination to evaluate the severity of his PTSD.  His 
complaints were lack of sleep, visual representation of his 
friends dying and flashbacks.  He had a 20 year work history 
as splicer for Con Edison without significant problems.  He 
reportedly became angry and irritable without clear cause.  
Outside of work, he spent his time playing with his children 
and coaching basketball.

The diagnosis was PTSD, mild to moderate.  His GAF score 
ranged for 65-70.  The examiner explained that although the 
Veteran's description of his symptoms was inconsistent, he at 
least had mild PTSD.  He was able to handle his own financial 
affairs and appeared to be moderately successful, at least, 
at his employment and with his family.

In April 2009, the Veteran received another VA PTSD 
examination to evaluate the severity of his PTSD.  He 
reported that he tried not to think about Iraq and avoided 
contact with people he knew during his service.  He 
complained of sleep interruptions with some occasional 
nightmares; but, more frequently night a few times per week.  
Normally he did not remember dreams or nightmares and it was 
possible the night sweats were a manifestation of the 
nightmares.  He was irritable and short-tempered.  He had a 
great tendency toward lashing out verbally and sometimes 
being physical; however, such physical attacks were 
uncharacteristic behaviors and not exhibited prior to his 
service. 

His wife reported that he was more serious and no long had a 
sense of humor.  He had one panic attack in 2007.  He was 
hypervigilant and in public preferred to sit with is back to 
the wall and watch the doors.  He drove much faster, in a 
reckless and evasive manner, similar to how he drove the 
Humvee in the convoys during his tour in Iraq to avoid 
attack.  He had some feelings of depression and loss of 
interest in activities he previously enjoyed.

He had been employed for the past 21 years as a splicer for a 
utility company.  He was a workaholic because working allowed 
him to take his mind off of events in Iraq that he didn't 
want to think about.  However, at work his irritability and 
impatience were not well received by co-workers.  

He maintained a good relationship with his wife and sons 
(there were some problems with his older son when he was 
deployed); however, he found himself being colder and less 
emotional with all other people.  He had a decreased interest 
in activities, including sexual activities with his wife.  He 
had decreased interest in maintaining contact with his 
siblings (he was 1 of 16).

Objectively, he was a most reliable informant and he was 
cooperative.  His mood appeared somewhat anxious and 
depressed and there was a mild constriction of affect.  His 
speech was soft but of normal rate and pressure.  There was 
no impairment with reality testing.  Thought processes were 
organized, rational and relevant; thought content revolved 
around experiences in Iraq.  There was no current homicidal 
or suicidal ideation.  His memory and concentration seemed 
intact.  His judgment seemed to be compromised by stress as 
he uncharacteristically acted out on several occasions

The diagnosis was PTSD with symptoms (as described above) in 
the mild to moderate range.  He was assigned a GAF score of 
60 and the examiner found that he was capable of employment.

Given a review of the evidence of record, the Board finds 
that despite the assignment of a 50 percent rating, the 
Veteran's PTSD is not shown to be productive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  In this regard, the Board 
notes that in the VA PTSD examinations, April 2005, August 
2008 and April 2009, the examiners found that overall the 
Veteran's symptoms were mild to moderate in nature.  The 
Board is aware that the Veteran was assigned GAF scores of 50 
in the April 2005 VA examination.  In this regard, GAF scores 
that range from 41-50 are assigned for PTSD with serious 
symptoms.  A disability evaluation shall be assigned based on 
all the evidence of record that bears on occupation and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination, or solely on the basis of social impairment.  
See 38 C.F.R. §§ 4.126 (2009).  Although the Veteran's GAF 
score must certainly be considered in the evaluation of the 
service-connected PTSD, it is not dispositive.  In this 
regard, despite the assigned GAF score, the examiner found 
the severity of the Veteran's symptoms to be moderate in 
nature.  Given the entire record in concert, it is concluded 
that the Veteran's PTSD symptoms more likely approximate the 
lower rather than the higher rating.  For these reasons, an 
evaluation in excess of 50 percent is not warranted.  
38 C.F.R. § 4.130 DC 9411.

	(CONTINUED ON NEXT PAGE)




Lumbar Spine - Specific Law and Regulations

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. 38 
C.F.R. § 3.105(e) (2009).


Factual Background and Analysis

In a November 2005 rating decision, the RO granted service 
connection for lumbar spine strain and assigned a 20 percent 
rating for the disability.  In April 2007, the Veteran filed 
his claim for increase.  In a July 2007 rating decision, the 
RO proposed to decrease the evaluation to 10 percent.  In the 
May 2008 rating decision, the evaluation was decreased to 10 
percent effective December 1, 2007.   

In a June 2007 VA examination, the Veteran reported the 
history of his back disability.  He complained that his back 
stiffened up if he stayed in any position for longer than one 
hour.  The back pain radiated down to his popliteal fossa 
about once every other day.  Stretching or changing body 
position helped alleviate the back pain.  Approximately 70 
percent of the time he had no back pain at all.  

Objectively, there was some tenderness of the L4 and L5 
vertebral body and also of the right SI joint, but none of 
the sacrum or buttocks.  There was some right paravertebral 
muscle tenderness but no spasms.  The left side was fine.  He 
could flex his back to 93 degrees (this caused pain), extend 
to 12 degrees, right bend to 25 degrees, left bend to 30 
degrees and rotate to 30 degrees bilaterally (no pain with 
motions).  Repeated flexion and extension of his back caused 
some increasing pain but there was no weakness, fatigue, 
incoordination or decreased range of motion.

Neurologically, straight leg raising bilaterally was 
negative.  Patellar and Achilles DTRs were symmetric.  There 
was normal light touch sensation bilaterally of the lower 
legs both medial and laterally, and normal knee strength 
bilaterally for flexion and extension.  The diagnosis was 
intermittent sciatica as the cause of his low back pain.

A July 2007 private MRI report showed broad disc bulge at L5-
S1 causing bilateral neural foraminal narrowing, right 
greater than left.

In a December 2009 VA examination, the Veteran reported the 
history of his back disability.  The back pain was maximal at 
the belt line approximately four inches lateral to the 
midline.  Intermittently the back pain shot down the back of 
his leg through his buttocks into the back of his knee.  
Naprosyn and a lidocaine patch provided relief of back pain 
as did changing body position.

Objectively, thoracolumbar flexion was to 84 degrees, 
extension to 26 degrees, right bend to 34 degrees, left bend 
to 36 degrees and rotation to 30 degrees bilaterally.  There 
was no tenderness in his low back, SI joint or paravertebral 
muscles.  Repeated flexion and extension cause some pain in 
his low back; however, there was no weakness, fatigue, 
incoordination or decreased range of motion.  Neurological 
findings were unchanged from previous reports.  The diagnosis 
was low back pain due to infrequent sciatica.

The Board has reviewed the evidence of record and finds a 
rating in excess of 20 percent for the back disability for 
the time period prior to December 1, 2007, is not warranted.  
In this regard, in the June 2007 VA examination the Veteran 
had normal flexion (reported as 93 degrees) and combined 
range of motion totaling 220 degrees.  The criteria for a 40 
percent rating would require forward flexion 30 degrees or 
less; or unfavorable ankylosis of the entire thoracolumbar 
spine.  Such impairment was simply not documented.  As such, 
the Board finds that a rating in excess of 20 percent for the 
period prior to December 1, 2007 is not in order.

The Board also finds the proper procedures for a rating 
reduction to 10 percent, effective December 1, 2007, under 
Diagnostic Code 5237, were followed.  The Veteran was 
notified of the proposed reduction by means of a rating 
decision issued in July 2007 that was mailed to his latest 
address of record.  That notice furnished detailed reasons 
for the proposed reduction.  Thereafter, the Veteran was 
given more than 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, and the reduction was 
enacted by means of an adjudication completed in May 2008.  
Thus, the proper procedures for a rating reduction were 
followed.

The evidence of record supports the assignment of a 10 
percent rating for the Veteran's lumbar spine strain from 
December 1, 2007. As analyzed above, the evidence of record 
shows that the Veteran has flexion to 84 degrees, extension 
to 26, full side bending bilaterally (34 and 36 degrees 
respectively to the right and left) and full rotation 
bilaterally with combined range of motion totaling 230.  The 
criteria for a 20 percent rating would require forward 
flexion greater than 30 degrees but not greater than 60 
degrees; combined range of motion totaling less than 120 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour; or, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past year.  Such impairment was simply not 
documented.  As such, the Board finds that the rating 
reduction for the lumbar spine sprain from 20 percent to 10 
percent was proper.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disabilities in this case are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation periods.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
Veteran's disabilities have not necessitated frequent periods 
of hospitalization and there is no objective evidence that 
the disabilities resulted in marked interference with his 
employment.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A compensable rating for the olecranon spur of the right 
elbow for the period prior to April 28, 2009 is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right elbow for the period beginning on April 
28, 2009 is denied.

A compensable, 10 percent, evaluation, but not higher, for 
the service-connected post-inflammation hyperpigmentation of 
the face is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  

An evaluation in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for lumbar spine strain for 
the period prior to December 1, 2007 is denied.

The rating reduction from 20 percent to 10 percent for the 
lumbar spine strain for the period beginning December 1, 2007 
is proper, and the claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


